PARKER, Judge.
The allegations and prayer for custody in the pleadings brought the question of custody to issue in this action even *408though the question was not determined in the divorce decree. Therefore, for the reasons stated by Brock, Chief Judge, in opinion filed this date in Kennedy v. Surratt, Case No. 7519DC888, which was an appeal from an order entered in the Randolph County action, the District Court in Guilford County retained jurisdiction in this action of the question of custody of the minor children of the parties. Accordingly, defendant’s motion to dismiss was properly denied. The order appealed from is
Affirmed.
Chief Judge Brock and Judge Hedrick concur.